Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recites the limitation "P-glycoprotein inhibitor" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 9 are indefinite as to the pharse “a fist polysorbate and a second surfactant comprising a second polysorbate”.  Such phrase fails to set forth the intended meaning. 
The claims dependent on claims 1, 2, 3 and 9 are also rejected as having the same features of the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Amassian (WO 97/232208) in view of Hwaket al. (Submitted by the applicant, Europaen Journal of Pharmacology) and further in view of Peracchia et al. (US 2005/0025792).
7. 5. Almassian teachesthe use of taxane in combination with polyoxyethylene sorbitan fatty
acid monoester. The concentration of polyethoxylated castor oil is taught to be 20 to 30% and
the concentration of polyoxyethylene (20) sorbitan mono-oleate is taught to be 5 to 15%.
Such concentrations will give the ratio of 20 over 5, 30 over 15,30 over 5 or 30 over 15, which results in the proportions of 4, 2, 6. The claimed proportion of 60:40 is 1.5 and 85:15 is 5.6. Therefore,

the species of polyoxyol hydrogenated castor oil and polyoxyethylene sorbitan fatty acids within the genus of Almassian would have been obvious to a person skilled in the art in the absence of evidence to the contrary. The Almassian's proportions within the scope of the claimed proportions of the surfactants is expected to form micelles on dilution of the pharmaceutical formulation by stomach and intestinal fluid. Almassian differs from the claimed invention in the presence of a glycoprotein inhibitor and oral administration. Kwaket al. teaches the addition the glycoprotein inhibitor, such as HM30181A to paclitaxel increases the bioavailability and therapeutic efficacy of paclitaxel. It would have beenobvious to a person skilled in the art to add a glycoprotein inhibitor, such as HM30181Ato a taxane compounds, motivated by the teachings of Kwak, which teaches the addition of a glycoprotein inhibitor to paclitaxel increases the bioavailability and efficacy of such compound.  Peracchia et al. teaches the use of taxane in combination with one surfactant and one co- surfactant. See claims 1 -4. The proportion of first surfactant to second is said to be 3:1, which is within the scope of claims 2 and 3. See claims 7 and 17. Peracchia in claim 8 teaches that the taxoid concentration is not more than 10%. Such teachings implies that the concentration of the surfactants can be 98% or less of the total weight. Perachia teaches that the composition is self-emulsfying and self -microemulsifying for oral administration of at least one Taxoid and at least one amphiphilic surfactant. See para [0023]. The release profile of the formulation in self-emulsifying system in gastric medium is taught in Fig.2. it would have been obvious to a person skilled | the art to add a glycoprotein inhibitor, such as HM30181A to the composition having taxane motivated by the teachings of Kwak, which teaches the addition of a glycoprotein inhibitor to paclitaxel increases the bioavailability and efficacy of such compound. To formulate a taxoid for oral administration is taught by Peracchia et al.
The relied upon prior art were cited in the parent application 15/277,890.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617